NO. 12-21-00128-CV
                               IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


IN RE:                                                    §

BRUCE BECKER,                                             §   ORIGINAL PROCEEDING

RELATOR                                                   §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Relator, Bruce Becker, filed a motion to dismiss this original proceeding. No decision
has been delivered in this proceeding. 1 Accordingly, Relator’s motion to dismiss is granted, and
the petition for writ of mandamus is dismissed.
Opinion delivered August 18, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




         Respondent is the Honorable Floyd T. Getz, Judge of the County Court at Law No. 3 in Smith County,
         1

Texas. Andres Santoyo is the Real Party in Interest.
                                 COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT


                                         AUGUST 18, 2021

                                       NO. 12-21-00128-CV



                                        BRUCE BECKER,
                                            Relator
                                              V.

                                     HON. FLOYD T. GETZ,
                                          Respondent


                                      ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the motion to dismiss filed by Bruce Becker;
who is the relator in appellate cause number 12-21-00128-CV and the plaintiff in trial court
cause number 73154-B, pending on the docket of the County Court at Law No. 3 of Smith
County, Texas.   Said motion having been duly considered, it is therefore CONSIDERED,
ADJUDGED and ORDERED that the said motion be granted and the petition for writ of
mandamus be, and the same is, hereby dismissed.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.